Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki Hisaya et al. (JP-2000007717-A; “Yamazaki”) in view of Armstrong et al. (2016/0121365; “Armstrong”) and further in view of Ishida Yoshio et al. (JP H06183790 A; “Ishida”).
Regarding claim 1, Yamazaki discloses an optical fiber comprising: a glass fiber comprising a core and a cladding; and a coating resin layer covering an outer periphery of the glass fiber, wherein the coating resin layer has a primary resin layer being in contact with the glass fiber and covering the glass fiber and a secondary resin layer covering an outer periphery of the primary resin layer, the secondary resin layer comprising hydrophobic spherical silica particles.
PROBLEM TO BE SOLVED: To provide an ultraviolet-curing resin composition which gives a cured film having a high blocking resistance and smoothness and is applicable not only as a tape material for optical fibers but also as a secondary coating material or a pigmented coating material. SOLUTION: An ultraviolet-curing resin composition comprising (A) a (meth) acrylate oligomer, (B) a reactive diluent having a polymerizable double bond and (C) a photopolymerization initiator is mixed with, against 100 pts.wt. total amount of components (A), (B) and (C), (D) from 0.05 to 10 pts.wt. globular, hydrophobic organosiloxane fine particles with an average particle size of 0.01 to 0.5 μm which is obtained by further introducing R23SiO1/2 units (wherein each R2 is identical to or different from each other and is a 1-6C monovalent hydrocarbon group) to the surface of hydrophobic fine particles obtained through a process wherein R1SiO3/2 units (wherein R1 is a 1-20C monovalent hydrocarbon group) are introduced to the surface of fine particles comprising SiO2 units.
urethane-based acrylate primary coating having a small Young's modulus temperature dependency around a quartz fiber, and then applying a hard urethane-based acrylate secondary coating having a high Young's modulus around the silica fiber. And the entire outer periphery thereof is cured with a urethane-based acrylate-based ultraviolet-curable tape-forming material, and is a tape-shaped (plate-shaped) one (ribbon structure).
Further regarding claim 1, Yamazaki does not explicitly disclose that a content of the silica particles is 7% by mass or more and 60% by mass or less based on a total amount of the secondary resin layer, and an absolute value of surface potential is 10 mV or more and 60 mV or less.
However, Armstrong discloses that silica nanoparticles act as cross-linking agents. Armstrong, par. [0036].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamazaki such that a content of the silica particles is 7% by mass or more and 60% by mass or less based on a total amount of the secondary resin layer, and an absolute value of surface potential is 10 mV or more and 60 mV or less because the resultant configuration would facilitate tailoring the mechanical properties of the secondary coating. Ishida, Purpose and Constitution.
PURPOSE: To produce a coated optical fiber having a stabilized resin coating layer enhanced in cross-linking degree by cross-linking and curing an UV-curing resin applied on an optical fiber while controlling the cross-linking degree. CONSTITUTION: An optical fiber is made to pass through a coating die, coated with an UV-curing resin and irradiated with UV, and the resin is cross-linked and cured. The potential of the resin coating layer with respect to the ground 13 (electrification voltage) is measured by a voltmeter 12, and the coated optical fiber is wound through a take-out mechanism. The signal from the voltmeter 12 is sent to a CPU 14, the cross-linking degree, etc., are detected, and the control signal of the take-off speed or the current value control signal of an UV lamp is emitted.
Regarding claims 2-16, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamazaki in view of Armstrong and further in view of Ishida to comprise: 

2. The optical fiber according to claim 1, wherein an average primary particle size of the silica particles is 5 nm or more and 400 nm or less. Yamazaki, Problem To Be Solved
Claims 3 and 6
3. The optical fiber according to claim 1, wherein a Young's modulus of the secondary resin layer is 1200 MPa or more and 3000 MPa or less at 23° C. 2. Yamazaki, Problem To Be Solved and Description of the Related Art.
6. The optical fiber according to claim 2, wherein a Young's modulus of the secondary resin layer is 1200 MPa or more and 3000 MPa or less at 23° C. Yamazaki, Problem To Be Solved and Description of the Related Art.
Claims 4 and 7-9
4. The optical fiber according to claim 1, wherein an outside diameter thereof is 200±15 μm. Yamazaki, Description of the Related Art.
7. The optical fiber according to claim 2, wherein an outside diameter thereof is 200±15 μm. Yamazaki, Description of the Related Art.
8. The optical fiber according to claim 3, wherein an outside diameter thereof is 200±15 μm. Yamazaki, Description of the Related Art.
9. The optical fiber according to claim 6, wherein an outside diameter thereof is 200±15 μm. Yamazaki, Description of the Related Art.
Claims 5 and 10-16
5. The optical fiber according to claim 1, wherein the secondary resin layer comprises a cured product of a resin composition comprising a base resin containing an oligomer 
10. The optical fiber according to claim 2, wherein the secondary resin layer comprises a cured product of a resin composition comprising a base resin containing an oligomer comprising urethane (meth)acrylate, a monomer, and a photopolymerization initiator, and the silica particles. Yamazaki, Problem To Be Solved and Description of the Related Art.
11. The optical fiber according to claim 3, wherein the secondary resin layer comprises a cured product of a resin composition comprising a base resin containing an oligomer comprising urethane (meth)acrylate, a monomer, and a photopolymerization initiator, and the silica particles. Yamazaki, Problem To Be Solved and Description of the Related Art.
12. The optical fiber according to claim 4, wherein the secondary resin layer comprises a cured product of a resin composition comprising a base resin containing an oligomer comprising urethane (meth)acrylate, a monomer, and a photopolymerization initiator, and the silica particles. Yamazaki, Problem To Be Solved and Description of the Related Art.
13. The optical fiber according to claim 6, wherein the secondary resin layer comprises a cured product of a resin composition comprising a base resin containing an oligomer comprising urethane (meth)acrylate, a monomer, and a photopolymerization initiator, and the silica particles. Yamazaki, Problem To Be Solved and Description of the Related Art.
14. The optical fiber according to claim 7, wherein the secondary resin layer comprises a cured product of a resin composition comprising a base resin containing an oligomer comprising urethane (meth)acrylate, a monomer, and a photopolymerization initiator, and the silica particles. Yamazaki, Problem To Be Solved and Description of the Related Art.
15. The optical fiber according to claim 8, wherein the secondary resin layer comprises a cured product of a resin composition comprising a base resin containing an oligomer comprising urethane (meth)acrylate, a monomer, and a photopolymerization initiator, and the silica particles. Yamazaki, Problem To Be Solved and Description of the Related Art.
16. The optical fiber according to claim 9, wherein the secondary resin layer comprises a cured product of a resin composition comprising a base resin containing an oligomer comprising urethane (meth)acrylate, a monomer, and a photopolymerization initiator, and the silica particles. Yamazaki, Problem To Be Solved and Description of the Related Art.
because the resultant configurations would facilitate optimizing optical fibers by tailoring the mechanical properties of the secondary coatings, Ishida, Purpose and Constitution and Yamazaki, Problem To Be Solved and Description of the Related Art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883